13‐2694‐pr
     Holland v. Goord


 1                              UNITED STATES COURT OF APPEALS
 2                                  FOR THE SECOND CIRCUIT

 3                                           August Term 2013

 4                      (Argued: April 10, 2014                   Decided: July 10, 2014)
 5
 6                                          No. 13‐2694‐pr
 7                              _____________________________________
 8
 9                                           DARRYL HOLLAND,
10
11                                            Plaintiff‐Appellant,

12                                                    ‐ v ‐

13    GLENN S. GOORD, in his individual capacity, ANTHONY J. ANNUCI, in his official
14       capacity as Acting Commissioner of the Department of Corrections and
15   Community Supervision, ANTHONY F. ZON, in his individual capacity and official
16      capacity as Former Superintendent, Wende Correctional Facility, THOMAS
17   SCHOELLKOPF, in his individual capacity and official capacity as Hearing Officer,
18     Wende Correctional Facility, JOHN BARBERA, in his individual capacity and
19    official capacity as Correctional Officer, Wende Correctional Facility, MARTIN
20     KEARNEY, in his individual capacity and official capacity as Captain, Wende
21                                  Correctional Facility,
22
23                                          Defendants‐Appellees,

24       JAY WYNKOOP, in his individual capacity and official capacity as the Watch
25       Commander and/or Keeplock Review Officer, Wende Correctional Facility, 
26
27                                            Defendant.*
28                              _____________________________________


     *
       Acting  Commissioner  Anthony  J.  Annuci  has  been  substituted  in  place  of  former
     Commissioner Brian Fischer, pursuant to Federal Rule of Appellate Procedure 43(c)(2).  The
     Clerk of the Court is directed to amend the caption to reflect the alterations set out above. 
 1
 2   Before:      JACOBS, CALABRESI, and LIVINGSTON, Circuit Judges.
 3
 4           Appeal from the judgment of the United States District Court for the Western
 5   District of New York (Telesca, J.), granting the defendants’ motion for summary
 6   judgment and denying the plaintiff’s cross‐motion for summary judgment as to the
 7   plaintiff’s free exercise, retaliation, and due process claims brought pursuant to 42
 8   U.S.C. § 1983, and his claim under the Religious Land Use and Institutionalized
 9   Persons Act (“RLUIPA”), 42 U.S.C. § 2000cc et seq.  Even assuming arguendo that the
10   substantial burden requirement remains a necessary component of a plaintiff’s free
11   exercise claim, we conclude that the defendants’ conduct placed such a burden on
12   the plaintiff’s free exercise rights.  Accordingly, we vacate the district court’s grant
13   of summary judgment in the defendants’ favor, based on its conclusion that the
14   burden imposed here was de minimis, and we remand  the plaintiff’s § 1983 claim for
15   damages  under  the  First  Amendment  for  further  consideration  of  this  claim. 
16   Because we also conclude that the plaintiff’s claim for damages under RLUIPA is
17   barred, that his claims for injunctive relief under RLUIPA and the First Amendment
18   are moot, and that he has failed to state a claim for either a denial of due process or
19   First  Amendment  retaliation,  we  affirm  the  grant  of  summary  judgment  in  the
20   defendants’ favor on those claims. 
21
22         VACATED AND REMANDED IN PART AND AFFIRMED IN PART.  
23              
24                             JEFFREY A. WADSWORTH (Candace M. Curran, on the
25                             brief), Harter Secrest & Emery LLP, Rochester, N.Y.,
26                             for Plaintiff‐Appellant.
27
28                                    KATE    H.  NEPVEU,  Assistant  Solicitor  General
29                                    (Barbara  D.  Underwood,  Solicitor  General,  and
30                                    Andrew D. Bing, Deputy Solicitor General, on the
31                                    brief), for Eric T. Schneiderman, Attorney General of
32                                    the  State  of  New  York,  New  York,  N.Y.,  for
33                                    Defendants‐Appellees.
34
35

                                                2
 1   DEBRA ANN LIVINGSTON, Circuit Judge:

 2          Plaintiff‐Appellant  Darryl  Holland  (“Holland”),  an  inmate  and  practicing

 3   Muslim, asserts that defendant prison officials Glenn Goord, Anthony J. Annuci,

 4   Anthony  F.  Zon,  Thomas  Schoellkopf,  John  Barbera,  and  Martin  Kearney

 5   (collectively, “Appellees”)1 unconstitutionally burdened his religious exercise when

 6   they ordered him to provide a urine sample within a three‐hour window – the time

 7   limit then permitted by prison regulations – while Holland fasted in observance of

 8   Ramadan, the holy month during which Muslims refrain from ingesting food and

 9   drink during daylight hours.  Though Holland cited his fast to explain why he could

10   not comply with the order or drink water to aid his compliance, Appellees did not

11   permit Holland an opportunity to provide a urine sample after sunset when his fast

12   had  ended.    Instead,  when  Holland  failed  timely  to  produce  a  sample,  he  was

13   ordered  confined  in  keeplock.2    In  this  ensuing  lawsuit,  Holland  asserts  that




     1
       Holland also named Lieutenant Jay Wynkoop in his second amended complaint, but the
     record reflects that he was never served, is not represented by counsel, and is not a party
     to this appeal. 
     2
       “Keeplock is a form of administrative segregation in which the inmate is confined to his
     cell, deprived of participation in normal prison routine, and denied contact with other
     inmates.”  Peralta v. Vasquez, 467 F.3d 98, 103 n.6 (2d Cir. 2006) (internal quotation marks
     omitted).  We note the specifics of Holland’s keeplock status below.

                                                  3
 1   Appellees’ order and disciplinary action infringed his rights under the Free Exercise

 2   Clause of the First Amendment and the Religious Land Use and Institutionalized

 3   Persons Act (“RLUIPA”), 42 U.S.C. § 2000cc et seq.  Holland also asserts that his

 4   inability to call a witness during a subsequent disciplinary hearing resulted in a

 5   denial of due process under the Fourteenth Amendment, and that his confinement

 6   in keeplock amounted to First Amendment retaliation.  Holland seeks damages and

 7   injunctive relief.

 8          Following cross‐motions for summary judgment, the district court (Telesca,

 9   J.) entered judgment in favor of Appellees.  Significantly, the district court held that

10   Holland could not prevail on his First Amendment free exercise and RLUIPA claims

11   because  Appellees’  conduct  had  placed  only  a  de  minimis  burden  on  Holland’s

12   religious exercise.  See Holland v. Goord, No. 05 Civ. 6295 (MAT), 2013 WL 3148324,

13   at  *11‐12  (W.D.N.Y.  June  19,  2013).    The  district  court  also  ruled  that,  in  the

14   alternative,  Appellees  were  entitled  to  qualified  immunity  as  to  Holland’s  free

15   exercise claims because Holland’s right to an exception from the three‐hour limit

16   had  not  been  clearly  established  at  the  time  the  order  was  given.    Id.  at  *8‐10. 

17   Further, the district court noted that RLUIPA does not support Holland’s claim for



                                                    4
 1   money damages, id. at *7; it dismissed Holland’s due process claim on the ground

 2   that Holland lacked a liberty interest in avoiding keeplock, id. at *5‐6; and, finally,

 3   the court concluded that Holland’s First Amendment retaliation claim was properly

 4   dismissed  because  Holland  failed  to  raise  any  issue  as  to  a  retaliatory  motive

 5   underlying his keeplock confinement, id. at *13‐14. 

 6         On appeal, we conclude that the choice either to provide a urine sample by

 7   drinking water during his fast or to face disciplinary action placed a substantial

 8   burden on Holland’s religious exercise.  Accordingly, we vacate the district court’s

 9   judgment  insofar  as  it  concerns  Holland’s  claim  for  damages  under  the  First

10   Amendment’s Free Exercise Clause and remand for further consideration of this

11   claim.  We affirm the remainder of the judgment, albeit largely on alternate grounds.

12                                        BACKGROUND

13      A. Facts

14         Holland was incarcerated in Wende Correctional Facility (“Wende”) from

15   1999 until 2005, during which time he converted to Islam.  On November 20, 2003,

16   Martin Kearney, a captain at Wende, purportedly received information that Holland

17   was  using  drugs  and  directed  John  Barbera,  a  correctional  officer  at  Wende,  to



                                                 5
 1   obtain  a  urine  sample  from  him.    At  the  time,  New  York  State  Department  of

 2   Correctional Services (“DOCS”) Directive 4937 required that inmates provide a urine

 3   sample  within  three  hours  of  being  ordered  to  do  so,  without  exception.    The

 4   Directive also provided that inmates could be given up to eight ounces of water per

 5   hour during the three‐hour time span to assist in their production.  On Kearney’s

 6   order,  Barbera  directed  Holland  to  provide  a  urine  sample.    However,  Holland

 7   stated  that  he  was  unable  to  do  so,  citing  his  fast  in  observance  of  Ramadan. 

 8   Holland also refused water on those grounds.  Though Holland offered to drink

 9   water and provide a sample after sunset, when his fast had ended, Barbera declined

10   to permit an exception to the Directive.  After three hours had elapsed and Holland

11   had failed to comply with the order, Barbera issued a misbehavior report charging

12   Holland with violating the urinalysis guidelines and defying a direct order.  Holland

13   was then placed in keeplock pending a disciplinary hearing on the matter.  

14          At that hearing, Holland testified that he had been unable to provide a sample

15   when he was ordered to do so because he could not drink water prior to sunset

16   during Ramadan.  Holland also requested that his imam be permitted to attest to

17   these beliefs; however, Thomas Schoellkopf, a hearing officer at Wende, refused to



                                                  6
 1   permit the witness, stating that it was unnecessary to call the imam given that he

 2   had not been present at the incident and that his testimony regarding the practice

 3   of  Muslims  observing  the  Ramadan  fast  would  be  duplicative  of  Holland’s. 

 4   Following  this  exchange,  Schoellkopf  found  Holland  guilty  of  violating  the

 5   urinalysis guidelines, stating that he was “not aware of any religious exceptions

 6   such as Ramadan that excuse[] . . . participation in drug testing.”  Schoellkopf also

 7   found Holland not guilty of the charge that he failed to comply with a direct order,

 8   stating that his “more lenient disposition” was an attempt to “encourage [Holland]

 9   to follow the urinalysis guidelines in the future.”  In light of the guilty disposition

10   on the urinalysis charge, Schoellkopf sentenced Holland to 90 days in keeplock, as

11   well as 90 days of lost privileges. 

12         Holland initiated several administrative appeals of the verdict from keeplock

13   and sent a letter to Anthony F. Zon, the then‐Superintendent of Wende, informing

14   him  of  the  sentence.    Holland’s  imam  also  sent  a  memorandum  to  Kearney,

15   reaffirming Holland’s beliefs, questioning why Holland had not been permitted to

16   provide a sample after sunset, and asking Kearney to “look into” the matter.  While

17   Holland’s  initial  appeals  were  resolved  in  his  favor  –  with  Zon  determining  on



                                                 7
 1   January 21, 2004 that “[u]rinalysis testing could be taken after sunset” – Holland was

 2   not immediately released from keeplock.  Instead, Holland further appealed his

 3   claims until, on February 5, 2004, the Director of Special Housing/Inmate Discipline

 4   working under then‐DOCS Commissioner Glenn Goord reversed and expunged the

 5   disciplinary  action,  citing  Schoellkopf’s  failure  to  elicit  relevant  testimony  from

 6   Holland’s imam.  Holland was released from keeplock that day, after serving 77

 7   days in detention.  While in keeplock, Holland was confined to his cell for 23 hours

 8   each day, was barred from attending Islamic services, including the Eid ul‐Fitr feast

 9   celebrating the end of Ramadan, allegedly received “punishment trays” containing

10   meager portions, and lost his seniority and higher wage job at Wende. 

11      B. Procedural History

12          Holland filed the underlying action pro se in June 2005.  After his complaint

13   survived two motions to dismiss, see Holland v. Goord, No. 05 Civ. 6295 (CJS), 2007

14   WL 2789837 (W.D.N.Y. Sept. 24, 2007); Holland v. Goord, No. 05 Civ. 6295 (CJS), 2006

15   WL 1983382 (W.D.N.Y. July 13, 2006), Holland was appointed counsel and filed a

16   second amended complaint, asserting under 42 U.S.C. § 1983 and RLUIPA that the

17   order to provide a urine sample and his resultant confinement in keeplock violated



                                                  8
 1   his right to free exercise of religion.  Holland also asserted under 42 U.S.C. § 1983

 2   that  Schoellkopf’s  refusal  to  call  his  imam  as  a  witness  denied  him  due  process

 3   under the Fourteenth Amendment, and that his confinement in keeplock amounted

 4   to  retaliation  for  his  religious  beliefs  in  violation  of  the  First  Amendment.    As

 5   relevant here, Holland sought damages and injunctive relief.  As part of Holland’s

 6   requested injunctive relief, he sought an order requiring DOCS to amend Directive

 7   4937 to “include express protection” for inmates fasting during Ramadan. 

 8          In June and July 2010, the parties cross‐moved for summary judgment.  In

 9   May 2012, after seven years of litigation and while the parties’ motions were fully

10   briefed, DOCS added a “Note” to Directive 4937 advising that 

11          [i]nmates  participating  in  an  approved  religious  fast  should  not  be
12          required  to  provide  a  urine  sample  during  fasting  periods  since
13          consumption of water may be necessary.  Sample requests should be
14          scheduled  during  other  periods  of  the  day  and  normal  urinalysis
15          testing procedures should then apply, including offering water to those
16          inmates unable to provide a urine sample.  
17
18   Appellees did not notify either the district court or Holland that this note had been

19   added.  

20          On June 18, 2013, the district court granted Appellees’ motion for summary

21   judgment and denied Holland’s cross‐motion.  In its decision, the district court held

                                                   9
 1   that  the  order  to  provide  a  urine  sample  placed  only  a  “de  minimis”  burden  on

 2   Holland’s religious exercise, defeating Holland’s First Amendment free exercise and

 3   RLUIPA claims.  Holland, 2013 WL 3148324, at *12.  In reaching that conclusion, the

 4   court credited Holland’s imam’s testimony that Holland could have fasted for one

 5   additional day to atone for taking a drink of water to aid compliance with the order. 

 6   Id.    In  addition,  the  district  court  held  that  Appellees  were  entitled  to  qualified

 7   immunity from Holland’s free exercise claims because the right to an exception from

 8   Directive 4937 had not been clearly established in November 2003.  Id. at *8‐10.  The

 9   court also noted that RLUIPA did not support Holland’s claim for money damages. 

10   Id. at *7.  Finally, the district court concluded that Holland lacked a protected liberty

11   interest in remaining free from keeplock, precluding his due process claim, and that

12   Holland  had  not  drawn  a  causal  connection  between  his  religious  exercise  and

13   Appellees’ disciplinary action, precluding the First Amendment retaliation claim. 

14   Id. at *5‐6, *13‐14.  Holland appealed.

15                                           DISCUSSION

16          We review a district court’s grant of summary judgment de novo, construing 

17   all facts in favor of the nonmoving party.  See Jeffreys v. City of New York, 426 F.3d



                                                   10
 1   549,  553  (2d  Cir.  2005).    Summary  judgment  is  proper  only  when  “there  is  no

 2   genuine dispute as to any material fact and the movant is entitled to judgment as a

 3   matter of law.”  Fed. R. Civ. P. 56(a); see Jeffreys, 426 F.3d at 553. 

 4      A. First Amendment Free Exercise Claim

 5          It has not been decided in this Circuit whether, to state a claim under the First

 6   Amendment’s Free Exercise Clause, a “prisoner must show at the threshold that the

 7   disputed  conduct  substantially  burdens  his  sincerely  held  religious  beliefs.” 

 8   Salahuddin v. Goord, 467 F.3d 263, 274‐75 (2d Cir. 2006); see Ford v. McGinnis, 352 F.3d

 9   582,  592  (2d  Cir.  2003)  (assuming  without  deciding  that  substantial  burden

10   requirement applies).  Holland challenges the continued viability of the “substantial

11   burden” test in light of the Supreme Court’s statement in Employment Division v.

12   Smith that application of the test embroils courts in “the unacceptable business of

13   evaluating the relative merits of differing religious claims.”  Ford, 352 F.3d at 592

14   (quoting Emp’t Div. v. Smith, 494 U.S. 872, 887 (1990)) (internal quotation marks

15   omitted); see also Williams v. Morton, 343 F.3d 212, 217 (3d Cir. 2003) (declining to

16   apply the substantial burden test to a § 1983 claim regarding the availability of meals

17   conforming to religious dictates in prison).  However, we need not decide the issue



                                                 11
 1   here, as even assuming the continued vitality of the substantial burden requirement,

 2   our  precedent  squarely  dictates  that  Holland’s  religious  exercise  was

 3   unconstitutionally burdened – a point, moreover, that Appellees do not contest on

 4   appeal.  See Salahuddin, 467 F.3d at 275 n.5 (declining to address continued viability

 5   of substantial burden test when the defendants failed to argue that the inmate’s

 6   burdened religious practice was “peripheral or tangential to [his] religion”); see also

 7   Jolly v. Coughlin, 76 F.3d 468, 477 (2d Cir. 1996) (noting that a “substantial burden”

 8   exists  when  “the  state  puts  substantial  pressure  on  an  adherent  to  modify  his

 9   behavior  and  to  violate  his  beliefs”  (internal  quotation  marks  and  alterations

10   omitted)).  

11         In one of several cases concerning this issue, we held in Ford v. McGinnis that

12   a Muslim inmate’s free exercise rights would be substantially burdened if prison

13   officials denied his request for a meal to celebrate the Eid ul‐Fitr feast.  352 F.3d at

14   593‐94.  Though a question of fact remained as to whether the meal had, in fact, been

15   denied, in vacating summary judgment in favor of the defendants, we emphasized

16   both  that  the  inmate  had  credibly  claimed  that  the  meal  was  “critical  to  his

17   observance as a practicing Muslim” and that inmates have a “clearly established”



                                                12
 1   right “to a diet consistent with [their] religious scruples.”  Id. at 594, 597 (internal

 2   quotation marks omitted).  Then, in McEachin v. McGuinnis, we cited this language

 3   to hold that an inmate stated a free exercise claim based on his assertion that prison

 4   officials had denied him “properly blessed food” to break his fasts during Ramadan. 

 5   357  F.3d  197,  201‐03  (2d  Cir.  2004).    Though  the  Court  declined  to  address  the

 6   substantial burden standard on a motion to dismiss, we emphasized that “courts

 7   have generally found that to deny prison inmates the provision of food that satisfies

 8   the dictates of their faith does unconstitutionally burden their free exercise rights,”

 9   noting that this Court had recognized such a principle since “at least as early as

10   1975.”    Id.  at  203  (citing  Kahane  v.  Carlson,  527  F.2d  492,  495  (2d  Cir.  1975)

11   (determining that Orthodox Jewish inmate had right to provision of kosher meals)). 

12   Finally, in Jolly v. Coughlin, we held that forcing an inmate to choose between his

13   religious beliefs – which forbade the medical testing prison officials attempted to

14   impose upon him – or confinement in keeplock “itself constitute[d] a substantial

15   burden.”  76 F.3d at 477.

16            Taken  together,  these  cases  clearly  support  the  conclusion  that  ordering

17   Holland to provide a urine sample – and drink water in violation of his fast – or face



                                                  13
 1   confinement in keeplock substantially burdened Holland’s free exercise right.  First,

 2   it is undisputed that Holland is a practicing Muslim and that fasting in observance

 3   of Ramadan is a core tenet of his faith.  See Holland, 2013 WL 3148324, at *11.  Thus,

 4   there can be no debate that directly ordering Holland to drink water in violation of

 5   his fast would substantially burden his free exercise rights.  As we stated in Ford and

 6   reiterated  in  McEachin,  inmates  “have  a  ‘clearly  established’  right  ‘to  a  diet

 7   consistent with their religious scruples.’”  See McEachin, 357 F.3d at 203 (quoting

 8   Ford, 352 F.3d at 597) (brackets omitted).  The difference between the denial of a meal

 9   and the imposition of a drink is of no constitutional significance.  See id. at 204‐05 

10   (stating, in light of the inmate’s claim that an officer deliberately ordered him to act

11   in contravention of his beliefs, that “[p]recedent suggests that inmates have a right

12   not  to  be  disciplined  for  refusing  to  perform  tasks  that  violate  their  religious

13   beliefs”).  By contrast, the district court’s conclusion that the order to provide a urine

14   sample placed only a “de minimis” burden on Holland’s free exercise because he

15   could “make up” a premature drink of water with “one extra day of fasting,” see

16   Holland, 2013 WL 3148324, at *11‐12 (quoting Holland’s and his imam’s testimony),

17   finds no support in our case law.  While this Court has suggested that “[t]here may



                                                  14
 1   be inconveniences so trivial that they are most properly ignored,” McEachin, 357

 2   F.3d at 203 n.6, the uncontradicted evidence submitted by Holland that breaking his

 3   fast prior to sunset would have been a “grave sin” – regardless whether atonement

 4   was possible – prevented such a conclusion in this case. 

 5          The  closer  question  identified  but  not  determined  by  the  district  court  is

 6   whether, in the district court’s words, an “issue as to causation” barred Holland’s

 7   claim.  See Holland, 2013 WL 3148324, at *10.  That is, while the denial of a religious

 8   meal plainly burdens the inmate’s right to eat that meal, as in Ford and McEachin, it

 9   is not self‐evident that an inmate’s inability or refusal to provide a urine sample

10   followed from his fast‐related forbearance from drinking water.  However, no such

11   question  of  fact  exists  in  this  case.    Holland  explained  to  Schoellkopf  at  his

12   disciplinary hearing that he had not complied with the order because he was fasting

13   during Ramadan and, as a result, “was not able to go to the bathroom due to [his]

14   not being able to drink any water.”  And, in his deposition, Schoellkopf stated that

15   he “believed” Holland’s statement, though he nonetheless sentenced him to 90 days

16   in keeplock because there was no exception to the DOCS rule.   

17          If  Appellees  were  able  to  counter  these  facts,  they  have  failed  to  do  so. 



                                                  15
 1   Instead, Appellees argued broadly below that Holland could not establish a link

 2   between his fast and failure to comply with the order, while neglecting to cite record

 3   evidence countering the foregoing material.  See, e.g., Mem. in Support of Summary

 4   Judgment, Holland v. Goord, No. 05 Civ. 6295, Doc. No. 75, at 19 (W.D.N.Y. June 16,

 5   2010) (“It is common knowledge that people that do not eat or drink for a day are

 6   still able to produce urine.”).  But no such argument has been advanced on appeal. 

 7   Thus,  it  is  now  uncontested  that  Holland,  a  practicing  Muslim,  was  unable  to

 8   comply with the order to provide a urine sample within three hours because he was

 9   fasting in observance of Ramadan.  While Appellees permitted Holland a choice

10   between  prematurely  breaking  his  fast  or  facing  confinement  in  keeplock,  that

11   choice – as has been clearly established by our precedent for decades – placed a

12   substantial burden on the free exercise of his religion.  See Jolly, 76 F.3d at 477.

13          Of  course,  this  conclusion  does  not  end  the  inquiry  into  Holland’s  First

14   Amendment free exercise claim.  Given the “difficult judgments” attendant to prison

15   operation, Turner v. Safley, 482 U.S. 78, 89 (1987), “a generally applicable policy” –

16   even  one  that  burdens  an  inmate’s  free  exercise  –  “will  not  be  held  to  violate  a

17   plaintiff’s right to free exercise of religion if that policy ‘is reasonably related to



                                                   16
 1   legitimate penological interests,’” Redd v. Wright, 597 F.3d 532, 536 (2d Cir. 2010)

 2   (quoting  O’Lone  v.  Estate  of  Shabazz,  482  U.S.  342,  349  (1987)).    To  make  this

 3   determination, a court must consider: 

 4          whether the challenged regulation or official action has a valid, rational
 5          connection to a legitimate governmental objective; whether prisoners
 6          have alternative means of exercising the burdened right; the impact on
 7          guards, inmates, and prison resources of accommodating the right; and
 8          the existence of alternative means of facilitating exercise of the right
 9          that  have  only  a  de  minimis  adverse  effect  on  valid  penological
10          interests.
11
12   Salahuddin, 467 F.3d at 274 (footnote omitted) (citing Turner, 482 U.S. at 90‐91).  Zon’s

13   determination  that  the  urinalysis  could  have  been  conducted  after  sunset  and

14   DOCS’s subsequent amendment of Directive 4937 (not to mention Appellees’ failure

15   to  address  these  points  on  appeal)  give  us  pause  as  to  whether  Appellees  can

16   demonstrate a valid penological interest pursuant to this standard.  Nevertheless,

17   because the district court did not reach this question below, we decline to address

18   it for the first time on appeal.  See Dardana Ltd. v. Yuganskneftegaz, 317 F.3d 202, 208

19   (2d Cir. 2003) (“It is this Court’s usual practice to allow the district court to address

20   arguments in the first instance.”).

21          In addition, we decline to address in the first instance the issue of qualified



                                                  17
 1   immunity as regards the state’s penological interest in the previous policy.  To assess

 2   a defendant’s entitlement to qualified immunity, a court must consider “both the

 3   clarity  of  the  law  establishing  the  right  allegedly  violated  as  well  as  whether  a

 4   reasonable person, acting under the circumstances then confronting a defendant,

 5   would have understood that his actions were unlawful.”  Hanrahan v. Doling, 331

 6   F.3d  93,  98  (2d  Cir.  2003)  (per  curiam)  (internal  quotation  marks  omitted).    The

 7   district court ruled that it had not been clearly established at the time of the order

 8   that  “Directive  #  4937,  or  a  substantially  equivalent  policy,  placed  a  substantial

 9   burden  on  an  inmate’s  religious  liberty,”  Holland,  2013  WL  3148324,  at  *9,  a

10   conclusion that we reject by our holding today.  See Ford, 352 F.3d at 597 (“[C]ourts

11   need  not  have  ruled  in  favor  of  a  prisoner  under  precisely  the  same  factual

12   circumstance in order for [a] right to be clearly established.”).  However, the district

13   court  did  not  address  other  aspects  of  Appellees’  qualified  immunity  claim,

14   including the question whether a reasonable officer might have believed that the

15   challenged order was lawful in light of legitimate penalogical interests supporting

16   Directive 4937, as it existed at the time.  Nor has the district court examined whether

17   certain  Appellees  should  be  dismissed  from  this  suit  for  a  lack  of  personal



                                                  18
 1   involvement in the claimed constitutional deprivations.  See Grullon v. City of New

 2   Haven, 720 F.3d 133, 138 (2d Cir. 2013).  We leave these issues to the district court for

 3   consideration on remand.

 4          We  do  not,  however,  require  that  the  district  court  assess  Holland’s

 5   entitlement  to  all  of  the  relief  he  seeks  on  remand.    In  his  second  amended

 6   complaint, Holland sought both damages and injunctive relief pursuant to his free

 7   exercise claim.  Since the filing of that complaint, DOCS has amended Directive 4937

 8   to  include  the  “express  protection”  for  inmates  fasting  during  Ramadan  that

 9   Holland’s  complaint  seeks.    While  a  defendant’s  “voluntary  cessation  of  a

10   challenged practice does not deprive a federal court of its power to determine the

11   legality  of  the  practice,”  it  is  nonetheless  “an  important  factor  bearing  on  the

12   question  whether  a  court  should  exercise  its  power”  to  entertain  a  request  for

13   injunctive relief or declare it moot.  City of Mesquite v. Aladdin’s Castle, Inc., 455 U.S.

14   283, 289 (1982).  Of course, “a defendant claiming that its voluntary compliance

15   moots a case bears the formidable burden of showing that it is absolutely clear the

16   allegedly wrongful behavior could not reasonably be expected to recur.”  Already,

17   LLC v. Nike, Inc., 133 S. Ct. 721, 727 (2013) (internal quotation marks omitted).  



                                                  19
 1          We conclude that Appellees have satisfied that burden here.  First, DOCS has

 2   amended  Directive  4937  specifically  to  prohibit  the  conduct  of  which  Holland

 3   complains,  an  act  meriting  some  deference.    See  Harrison  &  Burrowes  Bridge

 4   Constructors, Inc. v. Cuomo, 981 F.2d 50, 59 (2d Cir. 1992) (dismissing as moot an

 5   appeal  concerning  a  minority  set‐aside  program  after  the  state  administratively

 6   suspended the program, in part, because “[s]ome deference must be accorded to a

 7   state’s  representations  that  certain  conduct  has  been  discontinued”);  see  also

 8   Massachusetts v. Oakes, 491 U.S. 576, 582 (1989) (deeming overbreadth challenge moot

 9   due  to  the  state’s  amendment  of  the  challenged  statute).    Moreover,  Holland

10   succeeded in his administrative appeal – eliciting a determination from Zon that

11   Holland should have been permitted to provide a urine sample after sunset in light

12   of his religious fast – and Appellees have abandoned on appeal their argument that

13   the conduct at issue was constitutional.  Cf. Nike, 133 S. Ct. at 728 (“Where a party

14   assumes a certain position in a legal proceeding, and succeeds in maintaining that

15   position, he may not thereafter, simply because his interests have changed, assume

16   a  contrary  position,  especially  if  it  be  to  the  prejudice  of  the  party  who  has

17   acquiesced in the position formerly taken by him.” (quoting Davis v. Wakelee, 156



                                                  20
 1   U.S. 680, 689 (1895) (internal quotation marks and brackets omitted)).  Given these

 2   circumstances (as well as the further assurance provided by our decision today) we

 3   deem  it  clear  that  the  allegedly  wrongful  policy  is  not  likely  to  be  reinstated. 

 4   Accordingly, we dismiss as moot Holland’s request for injunctive relief pursuant to

 5   his First Amendment free exercise claim, and remand only his request for damages. 

 6      B. RLUIPA Claim

 7          RLUIPA provides a more stringent standard than does the First Amendment,

 8   barring the government from imposing a substantial burden on a prisoner’s free

 9   exercise  unless  the  challenged  conduct  or  regulation  “further[s]  a  compelling

10   governmental interest and [is] the least restrictive means of furthering that interest.” 

11   Redd, 597 F.3d at 536 (citing RLUIPA, 42 U.S.C. § 2000cc‐1(a)). Under the foregoing

12   analysis,  Holland  would  likely  prevail  on  the  substance  of  his  RLUIPA  claim. 

13   Nevertheless, Holland is not entitled to either damages or injunctive relief under the

14   statute.  First, as the district court held below and Holland  concedes on appeal,

15   RLUIPA does not authorize claims for monetary damages against state officers in

16   either their official or individual capacities.  See Washington v. Gonyea, 731 F.3d 143,

17   145‐46 (2d Cir. 2013) (per curiam) (citing Sossamon v. Texas, 131 S. Ct. 1651, 1663



                                                  21
 1   (2011)).  Thus, Holland’s claim for damages against Appellees is barred.  Second, we

 2   deem Holland’s claim for injunctive relief under RLUIPA moot for the same reasons

 3   discussed above regarding the injunctive relief requested as part of his free exercise

 4   claim.    Thus,  we  affirm  the  district  court’s  judgment  in  favor  of  Appellees  on

 5   Holland’s RLUIPA claims. 

 6      C. Fourteenth Amendment Due Process Claim

 7          Ordinarily, an “inmate facing disciplinary proceedings should be allowed to

 8   call witnesses and present documentary evidence in his defense when permitting

 9   him to do so will not be unduly hazardous to institutional safety or correctional

10   goals.”  Wolff v. McDonnell, 418 U.S. 539, 566 (1974).  The right to call witnesses is

11   limited in the prison context, however, “by the penological need to provide swift

12   discipline in individual cases” and “by the very real dangers in prison life which

13   may result from violence or intimidation directed at either other inmates or staff.” 

14   Ponte  v.  Real,  471  U.S.  491,  495  (1985).    Thus,  “[p]rison  officials  must  have  the

15   necessary discretion to keep the hearing within reasonable limits and to refuse to call

16   witnesses that may create a risk of reprisal or undermine authority, as well as to

17   limit access to other inmates to collect statements or to compile other documentary



                                                   22
 1   evidence.”  Id. at 496 (quoting Wolff, 418 U.S. at 566).  Citing Ponte, we have stated

 2   that “[t]he Supreme Court . . . has suggested that a prisoner’s request for a witness

 3   can be denied on the basis of irrelevance or lack of necessity.”  Kingsley v. Bureau of

 4   Prisons, 937 F.2d 26, 30‐31 (2d Cir. 1991) (citing Ponte, 471 U.S. at 496).  The refusal

 5   to call witnesses whose testimony would be redundant is not a violation of any

 6   established due process right.  See Russell v. Selsky, 35 F.3d 55, 58‐59 (2d Cir. 1994)

 7   (holding  that  a  prison  hearing  officer  “did  not  violate  any  clearly  established

 8   constitutional or statutory right” for refusing to call inmate’s suggested witnesses,

 9   who would have given “duplicative or non‐probative” testimony).

10         Holland sought to call his imam as a witness at his disciplinary hearing to

11   establish that, as a practicing Muslim, Holland was unable to drink water at the time

12   he was ordered to provide a urine sample.  However, Holland had already testified

13   to this fact and Schoellkopf did not discredit his statement.  Instead, Schoellkopf

14   determined that there were no “religious exceptions such as Ramadan” to excuse

15   Holland’s noncompliance with Directive 4937.  Because Holland’s imam would have

16   corroborated an established fact, and any additional testimony that he might have

17   given did not go to the basis of Schoellkopf’s decision, Schoellkopf did not err in



                                                 23
 1   characterizing  the  imam’s  proposed  testimony  as  unnecessary  and  redundant. 

 2   While Holland asserts that he should have nonetheless been permitted to call his

 3   imam because there was no risk that his five‐minute disciplinary hearing would

 4   drag on “ad infinitum,” Russell, 35 F.3d at 59, this Court has never announced such

 5   a  limitation  on  prison  officials’  discretion.    Accordingly,  we  conclude  that

 6   Schoellkopf acted within his discretion when he refused to call Holland’s imam as

 7   a witness, and we affirm the entry of judgment in Appellees’ favor on this claim.3

 8       D. First Amendment Retaliation Claim

 9          To prevail on a First Amendment retaliation claim, an inmate must establish

10   “(1) that the speech or conduct at issue was protected, (2) that the defendant took

11   adverse  action  against  the  plaintiff,  and  (3)  that  there  was  a  causal  connection

12   between the protected [conduct] and the adverse action.”  Espinal v. Goord, 558 F.3d

13   119, 128 (2d Cir. 2009) (internal quotation marks omitted).  An inmate bears the

14   burden  of  showing  that  “the  protected  conduct  was  a  substantial  or  motivating

15   factor” in the prison officials’ disciplinary decision.  Graham v. Henderson, 89 F.3d 75,



     3
       While the Director of Special Housing/Inmate Discipline reversed Holland’s keeplock
     sentence on the procedural ground that Schoellkopf had erred in failing to call the imam,
     as our earlier discussion indicates, that keeplock reversal was correct on the merits. 

                                                  24
 1   79 (2d Cir. 1996).  The defendant official then bears the burden of establishing that

 2   the  disciplinary  action  would  have  occurred  “even  absent  the  retaliatory

 3   motivation,” which he may satisfy by showing that the inmate “committed the . . .

 4   prohibited conduct charged in the misbehavior report.”  Gayle v. Gonyea, 313 F.3d

 5   677, 682 (2d Cir. 2002) (internal quotation marks omitted).

 6         Holland has not proffered any evidence supporting his claim that Appellees

 7   took  disciplinary  action  against  him  because  of  his  religion.    While  Holland’s

 8   religious observation caused him to decline to provide a urine sample, which in turn

 9   prompted the disciplinary action, Holland cites no case law holding that such an

10   attenuated link can constitute a “substantial or motivating factor” for retaliation. 

11   Nor  has  Holland  rebutted  Appellees’  evidence  that  they  would  not  have  acted

12   differently if he had declined to comply for reasons other than religion, given that

13   Directive 4937 did not permit exceptions for religious exercise at the time of the

14   order.    Though  Holland  notes  that  other  exceptions  to  the  Directive  had  been

15   permitted, those exceptions went to inmates with a medically recognized inability

16   to provide a sample, such as inmates on dialysis.  Holland cites no other exceptions

17   to  support  his  otherwise  conclusory  assertion  that  Appellees  disciplined  him



                                                25
1    because of his religion.  Thus, the district court’s judgment in favor of Appellees on

2    this claim is affirmed.

3                                         CONCLUSION

4          For the foregoing reasons, we vacate the judgment on Holland’s free exercise

5    claim and remand for further proceedings as to this claim, to the extent that Holland

6    seeks damages.  We affirm the judgment in favor of Appellees on Holland’s RLUIPA

7    claim, his Fourteenth Amendment claim, his First Amendment retaliation claim, and

8    his free exercise claim for an injunction.  Therefore, the judgment of the district court

9    entered June 18, 2013, is VACATED AND REMANDED IN PART AND AFFIRMED IN PART.
10




                                                26